An interlocutory decree of divorce was awarded to the appellant, who has brought to this court for review the sole question of the settlement of the property rights between the parties.
An investigation of this matter leads the court to the conclusion that the property was properly divided, except as to one item, and the award is modified by withdrawing from the allowance to the respondent the five shares of Spike Motor Company stock. With this one modification, the decree is affirmed. *Page 695